Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The Applicant’s terminal disclaimer, arguments, and amendments are persuasive to overcome the rejections under 35 U.S.C. §§ 101 and 112(b) in the Non-Final Office Action of August 9, 2021. Specifically, claims 1-5 and 7-20 are novel and non-obvious, and do not teach the feature limitations of “a system for extended spectrum ultrasound training comprising: a plurality of radio frequency tags; a sensor assembly comprising: a reader for identifying at least one of the plurality of radio frequency tags; and a sensor for measuring an angular orientation of the sensor assembly; a computation engine, comprising: a display; a processor; a memory; and a program, wherein the program is stored in the memory and configured to be executed by the processor, the program including instructions to: receive data from the sensor assembly, wherein the data comprises the angular orientation of the sensor assembly and an identification of the at least one of the plurality of radio frequency tags; determine a location of the at least one of the plurality of radio frequency tags based on a set of coordinates associated with the at least one of the plurality of radio frequency tags; display a virtual body; display a virtual ultrasound probe, wherein the virtual ultrasound probe has an orientation corresponding to the angular orientation of the sensor assembly, and wherein the virtual ultrasound probe is positioned at a virtual body location corresponding to the at least one of the plurality of radio frequency tags identified by the sensor assembly: and generate and display a virtual ultrasound based on the virtual body and the virtual ultrasound probe.” Therefore, no statutory rejections regarding subject-matter eligibility or prior art exist, and claims 1-5 and 7-20 are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715